        Case 1:20-cv-00148-PB Document 25 Filed 07/20/21 Page 1 of 1



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW HAMPSHIRE


Michael Antrantrino Lee

      v.                                       Case No. 20-cv-00148-PB

FCI Berlin, Warden




                                   ORDER


      After due consideration of the objection filed, I herewith

approve the Report and Recommendation of Magistrate Judge Andrea

K. Johnstone dated July 1, 2021. The respondent’s motion to

dismiss (Doc. No. 14) is granted. Mr. Lee’s petition (Doc. No.

1) is dismissed without prejudice, and his motion to substitute

the respondent (Doc. No. 17) is denied.         The clerk shall enter

judgment and close the case.


                                        /s/ Paul Barbadoro
                                        Paul Barbadoro
                                        United States District Judge

Date: July 20, 2021



cc:   Michael Antrontrino Lee, pro se
      Seth R. Aframe, Esq.
